DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements of December 26, 2018 and September 25, 2018 have been considered.  However, a number of duplicates have been crossed out to avoid duplication on any potential patent that may be granted in the future.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit” in claims 1, 18, and 19, “charge retention unit” in claims 1-4, 6, 7, 11, 15 and 17-19, “first transmitting unit” in claims 1-4, 8-10, 15, 18, and 19, “second transmitting unit” in claims 1, 6, 8-10, 13, 18, and 19; and “third transmitting unit” in claims 1, 11 and 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 4-5 and separately in line 6, applicant recites the phrase “the unit pixel”.  However, previously in line 2 applicant claims “a plurality of unit pixels”.  It is unclear in lines 4-5 and 6 which of the plurality of unit pixels applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  If applicant is referring to all of the plurality of unit pixels, the claim language should be clarified as such.  For example a more appropriate wording may be – each of the plurality of unit pixels –.
Claims 2-17 are rejected based on their dependency to claim 1.
Regarding claim 18, in lines 4-5 and separately in line 6, applicant recites the phrase “the unit pixel”.  However, previously in line 2 applicant claims “a plurality of unit pixels”.  It is unclear in lines 4-5 and 6 which of the plurality of unit pixels applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  If applicant is referring to all of the plurality of unit pixels, the claim language should be clarified as such.  For example a more appropriate wording may be – each of the plurality of unit pixels –.
Regarding claim 19, in lines 5-6 and separately in line 7, applicant recites the phrase “the unit pixel”.  However, previously in line 3 applicant claims “a plurality of unit pixels”.  It is unclear in lines 4-5 and 6 which of the plurality of unit pixels applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  If applicant is referring to all of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahito et al. (U.S. Publ. No. 2013/0044247).
Regarding claim 1, Kawahito discloses a method and apparatus for performing shuttering operations which enables the formation of a wide dynamic range image.  More specifically and as it relates to the applicant’s claims, Kawahito discloses an imaging apparatus comprising: a pixel array portion (pixel array, 3; see Figure 1 and paragraph 0038), a plurality of unit pixels (pixels, 11) being arranged in the pixel array portion (see Figure 1 and paragraph 0038); and a driving unit (control circuit, 7, and column decoder circuit) configured to control an operation of the unit pixel (see paragraphs 0038 and 0044), wherein the unit pixel includes a photoelectric converter (photoelectric transducer, 11a; see Figures 1 and 2, and paragraph 0039), a charge retention unit (storage diode, SD) configured to retain a charge (see paragraph 0039), a charge-voltage converter (amplification transistor, TR(AM)) configured to convert the charge into a voltage (see paragraph 0041), a first transmitting unit (first shutter switch, TR(GS1)) configured to transmit the charge from the photoelectric converter to the charge retention unit (see Figure 2 and paragraphs 0039-0040), a second transmitting unit (second shutter switch, TR(GS2)) configured to transmit the charge from the photoelectric converter to the charge-voltage converter (see paragraphs 0039-0040 and Figure 2), and a third 
As for claim 2, Kawahito discloses that the first transmitting unit (first shutter switch, TR(GS1)) is formed on the charge retention unit (storage diode, SD).  See Figure 3 where the first shutter switch is form over and on the charge retention unit.  The claim only requires that it be formed “on” the charge retention unit.  As can be seen in Figure 3, it can be stated that the first shutter switch is formed “on” the charge retention unit.
With regard to claim 3, Kawahito discloses that when the first transmitting unit (first shutter switch, TR(GS1)) is turned on, the first transmitting unit is formed in a position in which a potential of the charge retention unit becomes deep.  See Figure 3 where when TF(GS1) is activated the potential of the storage diode become deep.
Regarding claim 5, Kawahito discloses a charge discharge unit (TR(RPD)) connected to the photoelectric converter.  See paragraph 0052 where TR(RPD) is used to reset the photodiode.
As for claim 6, Kawahito discloses a second charge retention unit (SD2; see paragraph 0079 and Figure 12); and a fourth transmitting unit (TR(TF2); see Figure 12 and paragraph 0079), wherein the second transmitting unit transmits the charge from the photoelectric converter to the second charge retention unit, and the fourth transmitting unit transmits the charge from the second charge retention unit to the charge-voltage converter.  See Figure 12 and paragraphs 0079-0081.
With regard to claim 11
Regarding claim 14, Kawahito discloses that the charge discharge unit is turned on in a period other than the exposure period.  See Figure 4 where Rpd is applied before the exposure period.
As for claim 17, Kawahito discloses that the fourth transmitting unit (TR(TF2)) is turned on after an accumulation period is ended, the charge is transmitted from the second charge retention unit to the charge-voltage converter, a signal corresponding to the charge transmitted to the charge-voltage converter is read out, the third transmitting unit is turned on, the charge is transmitted from the charge retention unit to the charge-voltage converter, and a signal corresponding to the charge transmitted to the charge-voltage converter is read out.  See paragraphs 0079-0081.
Regarding claim 19, Kawahito discloses a method and apparatus for performing shuttering operations which enables the formation of a wide dynamic range image.  More specifically and as it relates to the applicant’s claims, Kawahito discloses an electronic device comprising an imaging apparatus including a pixel array portion (pixel array, 3; see Figure 1 and paragraph 0038), a plurality of unit pixels (pixels, 11) being arranged in the pixel array portion (see Figure 1 and paragraph 0038); and a driving unit (control circuit, 7, and column decoder circuit) configured to control an operation of the unit pixel (see paragraphs 0038 and 0044), wherein the unit pixel includes a photoelectric converter (photoelectric transducer, 11a; see Figures 1 and 2, and paragraph 0039), a charge retention unit (storage diode, SD) configured to retain a charge (see paragraph 0039), a charge-voltage converter (amplification transistor, TR(AM)) configured to convert the charge into a voltage (see paragraph 0041), a first transmitting unit (first shutter switch, TR(GS1))configured to transmit the charge from the photoelectric converter to the charge retention unit (see Figure 2 and paragraphs 0039-0040), a second transmitting unit (second shutter switch, TR(GS2)) configured to transmit the charge from the photoelectric converter to the charge-voltage converter (see paragraphs 0039-0040 and Figure 2), and a third transmitting unit (first transfer switch, TR(TF1)) configured to .

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (U.S. Publ. No. 2013/0135486).
Regarding claim 18, Wan discloses a method and apparatus for high dynamic range imaging with multi-storage pixels.  More specifically and as it relates to the applicant’s claims, Wan discloses a driving method performed by an imaging apparatus (processor system, 300; see paragraph 0041) including a pixel array portion (pixel array, 201; see paragraph 0042), a plurality of unit pixels (pixel, 100; see paragraph 0024) being arranged in the pixel array portion (see paragraph 0042), and a driving unit (addressing circuitry, 242; see Figure 4 and paragraph 0028-0029) configured to control an operation of the unit pixel, the unit pixel including a photoelectric converter (photodiode, 122; see paragraphs 000024-0025), a charge retention unit (either of storage node, 124-1 and 124-2; see paragraph 0024 and Figure 4) configured to retain a charge (see paragraph 0030), a charge-voltage converter (source follower transistor, 134; see paragraphs 0027 and 0029) configured to convert the charge into a voltage, 103 SP365822WO0 a first transmitting unit (transfer gate, 144-1; see paragraph 0025) configured to transmit the charge from the photoelectric converter to the charge retention unit, a second transmitting unit (second storage node transfer gate, 144-2; see paragraph 0025) configured to transmit the charge from the photoelectric converter to the charge-voltage converter, and a third transmitting unit (either of first or second floating diffusion node transfer gate, 154-1 or 154-2; see paragraph 0026 and 0029) configured to transmit the charge from the charge retention unit to the charge-voltage converter, the driving method comprising alternately performing the transmission of the charge from the photoelectric converter to the charge retention unit and the transmission of the charge from the photoelectric converter to the charge-voltage converter by alternately turning on the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito et al. (U.S. Publ. No. 2013/0044247) in view of Wan (U.S. Publ. No. 2013/0135486).
Regarding claim 7, as mentioned above in the discussion of claim 1, Kawahito discloses all of the limitations of the parent claim.  Kawahito, however, fails to specifically disclose that in an exposure period, the transmission of the charge from the photoelectric converter to the charge retention unit and the transmission of the charge from the photoelectric converter to the charge-voltage converter are alternately performed.  Wan, on the other hand, discloses that it is well known in the HDR pixel art to alternately collected charges in a multi-exposure process.  More specifically, Wan discloses pixel array portion (pixel array, 201; see paragraph 0042), a plurality of unit pixels (pixel, 100; see paragraph 0024) being arranged in the pixel array portion (see paragraph 0042), and a driving unit (addressing circuitry, 242; see Figure 4 and paragraph 0028-0029) configured to control an operation of the unit pixel, the unit pixel including a photoelectric converter (photodiode, 122; see paragraphs 000024-0025), a charge retention unit (either of storage node, 124-1 and 124-2; see paragraph 0024 and Figure 4) configured to retain a charge (see paragraph 0030), a charge-voltage converter (source follower transistor, 134; see paragraphs 0027 and 0029) configured to convert the charge into a voltage, 103 SP365822WO0 a first 
As for claim 8, as mentioned above in the discussion of claim 1, Kawahito discloses all of the limitations of the parent claim.  Kawahito, however, fails to specifically disclose that in an exposure period, the first transmitting unit and the second transmitting unit are alternately in a turned-on state.  Wan, on the other hand, discloses that it is well known in the HDR pixel art to alternately collected charges in a multi-exposure process.  More specifically, Wan discloses pixel array portion (pixel array, 201; see paragraph 0042), a plurality of unit pixels (pixel, 100; see paragraph 0024) being arranged in the pixel array portion (see paragraph 0042), and a driving unit (addressing circuitry, 242; see Figure 4 and paragraph 0028-0029) configured to control 
With regard to claim 9, Wan discloses a first period in which the first transmitting unit is turned on is longer than a second period in which the second transmitting unit is turned on.  See Figures 3 and 5 where the 1st and 2nd exposure times have different lengths.
As for claim 10, Wan discloses that in a case where a time period from a time point at which the second transmitting unit goes into a turned-off state from a turned-on state to a time st and 2nd exposure times have different lengths.

Allowable Subject Matter
Claims 4, 12, 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the first transmitting unit includes a first division transmitting unit and a second division transmitting unit, the first division transmitting unit is formed between the photoelectric converter and the charge retention unit, and the second division transmitting unit is formed on the charge retention unit; in combination with the other elements of the claim.
As for claim 15, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest a first overflow path formed in a lower portion of a gate electrode of the first transmitting unit, the first overflow path transmitting a charge leaked from the photoelectric converter to the charge retention unit; and a second overflow path formed in a lower portion of a gate electrode of the charge discharge unit, the second overflow path discharging the charge leaked from the photoelectric converter; in combination with the other elements of the claim..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 29, 2021